Citation Nr: 1514778	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  03-25 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to recognition of the Veteran's daughter, K, as a "helpless child" of the Veteran, for the period beginning February 1, 2004, on the basis of permanent incapacity for self-support prior to attaining the age of eighteen (18).

2.  Entitlement to an effective date prior to July 1, 2009, for the grant of nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975 and from April 1977 to February 1979.  He died in December 1998, and the appellant is his former wife.  She has filed this claim on behalf of her daughter, K.

This matter comes before the Board of Veterans' Appeals (BVA) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  
Winston-Salem, North Carolina.

In a November 2004 decision, the Board determined that prior to February 1, 2004, the daughter's income was at a level which precluded payment of VA benefits based on her alleged status as a helpless child.  In the decision, the Board also remanded the issue of whether the daughter's income was excessive after February 1, 2004, for the payment of VA benefits.  It is noted that subsequently the RO determined that from February 1, 2004, the daughter's income was not excessive.  The RO then determined that the daughter was not a helpless child for VA purposes and thus was not entitled to VA benefits.  

In a September 2008 decision, the Board denied recognition of the appellant's daughter as a helpless child for the period beginning February 1, 2004, on the basis of permanent incapacity for self-support prior to attaining the age of 18.  The appellant appealed that decision to the U.S. Court of Appeals for Veterans Claim (Court).  In a January 2011 Memorandum Decision, the Court vacated the Board's September 2008 decision and remanded the case to the Board for further adjudication.  

In July 2011, the Board remanded the case to the RO for additional development, namely, a VA examination to assist in substantiating the claim.  With regard to another issue on appeal to the Board at that time, the Board reopened the appellant's claim of entitlement to recognition as the surviving spouse of the Veteran for purposes of receiving death pension benefits, and then denied the claim on the merits.  It is noted that the appellant also appealed that decision to the Court, which in a July 2012 Order vacated the Board's decision and remanded the matter to the Board; in turn, the Board in April 2013 remanded the matter to the RO for additional development, after which the RO recognized the appellant as the surviving spouse of the Veteran for VA purposes and granted her nonservice-connected death pension benefits.  Therefore, given the favorable resolution of the matter of the appellant's recognition as the surviving spouse of the Veteran, it is no longer in appellate status.  

In February 2015, the appellant's representative requested a copy of the latest VA examination that was conducted of the appellant's daughter, pursuant to the July 2011 Board remand; however, in March 2015, the appellant, through her Senator, expressed her desire that any FOIA (Freedom of Information Act) request be withdrawn and her appeal be reviewed immediately.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an effective date prior to July 2009 for the grant of nonservice-connected death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's daughter, K, was born in July 1976 and attained the age of 18 in July 1994.

2.  The Veteran's daughter was not permanently incapable of self-support by reason of physical or mental defects at or before she attained the age of 18.


CONCLUSION OF LAW

For the entire period beginning February 1, 2004, the criteria for entitlement to VA benefits on the basis of permanent incapacity for self-support of the Veteran's daughter prior to attaining the age of 18 have not been met.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice, as required must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the RO provided pre- and post-adjudication VCAA notice by letters dated in May 2003 and in October 2007 (two different letters).  The letters notified the appellant of the evidence needed to substantiate the "helpless child" claim; that VA would obtain VA records and records of other Federal agencies; and that she could submit records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any non-Federal records on her behalf.  One of the October 2007 letters notified her of how effective dates of awards and disability ratings are assigned.  To the extent that the VCAA notice in October 2007 came after the initial adjudication, the timing of such notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated as evidenced by the supplemental statements of the case dated in August 2008 and September 2014.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The appellant was afforded the opportunity to testify at a hearing in regard to her claim, but she declined a hearing.  However, she and her representative submitted statements in support of her claim.  The RO has requested records from the Social Security Administration (SSA), which responded that no medical records were on file with regard to the appellant's daughter, K.  Also, the RO has asked the appellant to provide much information regarding medical matters including expenses that involved K, and to verify whether K was currently employed, in school, or married.  In an October 2007 letter, the RO noted that the appellant's application indicated that K did not live with her, and the appellant was asked to provide information on K's caregiver, or the court or state agency having jurisdiction over K.  

In response, the appellant has furnished numerous statements to indicate that she was encountering financial hardship, to the extent that she (without reference to K) was intermittently homeless, such as a statement received in May 2010.  At times, such as in August 2009, she noted that the Veteran's daughter was also in need of food, clothing, and money.  In a statement received in January 2010, it appeared that the appellant was asserting that the Veteran's daughter was homeless and thus was living with her, but that she was ready to leave her house.  In a July 2010 statement, the appellant indicated that she and her "child" did not have anywhere to stay.  In September 2012, she contacted the RO to report that her daughter was now living at home with her, and in October 2012, she reported that she, her daughter, and her granddaughter were living in a car.  In other words, the appellant's statements are vague in response to the specific information requested by the RO.  

Further, the appellant has not identified any additionally available evidence, such as VA or private treatment records, for consideration in her appeal, with one exception.  In that regard, the Board notes that in March 2009 and in February 2011, the appellant provided the name and address of a private mental health facility, without reference to any dates of treatment or who was treated.  On a medical release form in February 2011, she gave the name of a contact at the facility and indicated that "she tell you everything."  In August 2011, the appellant contacted the RO to inform it of the phone number of K's mental health facility, and the RO requested that she complete and sign a medical release (a VA form was sent to her but not returned).  In March 2012, she again contacted the RO in part to state that K was a 35-year old helpless child, referring to K's mental health records at a county department of mental health.  Subsequently, on a VA form dated in August 2012 but received by the Board in November 2012, she indicated that she had no additional evidence to submit and desired her appeal be adjudicated immediately.  Although it appears that there may be mental health treatment records for K that are possibly outstanding, the relevance and materiality of such records is not known given that the appellant did not indicate the dates of such treatment.  Further, VA has not been provided an adequate release with respect to these records.  The appellant has not provided a signed authorization with respect to these records, despite requests by VA that she do so.  Regardless, it is questionable whether records containing private mental health information for K., an adult, would be provided even with the appellant's authorization.  It is also noted that the appellant has indicated she had no additional evidence to submit for her claim and wanted the appeal decided quickly.  

That the RO apparently did not seek the private records referred to by the appellant is not prejudicial to her claim, in light of other development undertaken by the RO.  To assist the appellant in substantiating her claim, VA provided the Veteran's daughter with examinations (general medical and psychiatric) in September 2014.  38 U.S.C.A. § 5103A(d).  The purpose of these examinations was to determine whether K met the qualifications to be recognized as an adult helpless child.  Even with scant medical records to review, both examiners found no evidence to suggest that K was "helpless" at present (as well as at the time she turned 18 years of age).  Any unobtained records of past mental health treatment would have been inconsequential to the conclusion of the examiners' present mental and physical condition, which provides key evidence in deciding the claim.  As will be shown, the examinations demonstrated that K was earning her own support, taking care of her own children, and had a history of working various jobs in the community as well as taking college classes.  These would not have been possible if she was permanently incapable of self-support by the time she reached her 18th birthday.  The fact that she may have received mental health treatment in the past at some undefined point does not change the facts of her self-support, which were made clear on VA examination in September 2014.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.

Legal Criteria, Factual Background, and Analysis

It is contended that the Veteran's daughter, K, by and through her mother, hereinafter referred to as the appellant, is entitled to VA benefits based on recognition as a helpless child by reason of permanent incapacity for self-support prior to attaining the age of 18.

The term "child" includes an unmarried person, who before reaching the age of 18 years, became permanently incapable of self-support.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. § 3.57 (2014).

Pursuant to 38 C.F.R. § 3.356(a) (2014), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not considered controlling.  Instead, the principal factors for consideration consist of the following.  

(1) The fact that a claimant is earning her own support is prima facie evidence that she is not incapable of self- support.  Incapacity for self-support will not be considered to exist when the child by her own efforts is provided with sufficient income for her reasonable support.  

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years may be so held at a later date even though there may have been a short intervening period or periods when her condition was such that she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  

(3)  It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases, it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child that would provide sufficient income for reasonable support.  Lack of employment of the child, either prior to the delimiting age or thereafter, should not be considered as a major factor in the determination to be made unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations that involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b) (2014).

In this case, pursuant to a Board decision of November 2004, it was determined that K was not entitled to VA benefits based on her alleged status as a helpless child prior to February 1, 2004 because she received an annual income in excess of the maximum annual income limitations for a helpless child.  Because the evidence suggests that the annual income limitations were not exceeded on or after February 1, 2004, the Board addresses the merits of the claim for VA benefits solely for the period beginning February 1, 2004.  

In determining whether K is entitled to VA benefits for the period beginning February 1, 2004, the issue that must be resolved in this case is whether she became permanently incapable of self-support by reason of mental or physical defect before turning 18 years old.  The determination of her status turns on evidence of her physical condition at age 18 or before.  Stanley v. Principi, 18 Vet. App. 82 (2002); Dobson v. Brown, 4 Vet. App. 443 (1993).  

The Veteran's daughter was born in July 1976 and is currently 38 years old.  She attained the age of 18 in July 1994.  Notably, the evidence concerning her condition at the time of her 18th birthday is essentially absent, despite efforts to obtain specific information from the appellant and to obtain records from the Social Security Administration (SSA).  
 
Nevertheless, the Board looks to other evidence of record that may be suggestive of a disability at the time of K's 18th birthday.  Statements by the appellant in August 1988, March 1989, and April 1989 did not mention any known disability, nor did the Veteran's applications for benefits in November 1987, November 1989, and August 1990 indicate that K was seriously disabled.  However, in a September 1994 statement submitted two months after K attained the age of 18, the appellant indicated simply that K was a "disable[d] child."  The nature and extent of K's alleged disability was not explained.  

Then, after many years had elapsed, the appellant indicated in May 2003 that K's disability was physical in nature, asserting that K had been abused as a young child, including having had her feet and legs burned at an early age.  In other statements, symptoms of a possible psychological disorder were described.  Specifically, in June 2003, the appellant stated that K displayed symptoms of disruptive and threatening behavior disorder, resulting in K being expelled from school and unable to hold a steady job.  A statement from a previous high school teacher, dated June 2004, indicated that K had been very hostile and would cause disturbances in class.  The appellant later characterized her disorder as depression in an October 2005 letter to the SSA.

Notwithstanding such assertions that K may have demonstrated a physical or a personality disorder, the evidence does not suggest that she was permanently incapacitated before she turned 18.  Rather, the weight of the evidence suggests that K was not permanently incapable of self-support by reason of physical or mental defects at or before she attained the age of 18.  In that regard, the claims file does not contain any clinical findings or diagnoses of record to suggest that K was permanently incapacitated at any time.  While the appellant asserted that K attended psychiatric therapy after being expelled from school, she informed VA that K had attended only three sessions and that the records were unavailable.  The Board also notes that SSA benefits were discontinued in February 2004.  According to a letter provided by SSA to the appellant in March 2006, it was determined that her Social Security benefits were terminated after a medical review was performed.  The SSA unfortunately did not retain the medical records supporting such a decision (and as a result VA issued a Formal Finding on the Unavailability of SSA Medical Records in July 2008).  

Based on the available information, the Board infers that the K was capable of earning her own support when she turned 18.  Statements of the appellant in September 1994, which are the most contemporaneous evidence of K's circumstances at the time of her 18th birthday, indicated that she was attending school at that time.  Moreover, it is significant that in an October 2005 letter to the SSA, the appellant indicated that no legal guardian had been appointed on K's behalf.  Further, in numerous statements of the appellant over the ensuing years, she indicated that K both lived with her and lived elsewhere.  The appellant did not, at any time, respond to the RO's inquiries in regard to who K's caregiver was when K did not live with her and, alternatively, what court or state agency had jurisdiction over K.  

As stated above, the evidence does not indicate that the K was diagnosed with any disability rendering her severely disabled or permanently incapacitated, regardless of the symptoms described by her mother, the appellant, and her 9th grade teacher.  Even assuming a physical or psychological disorder had been shown, there is no evidence that a severe disability developed at the time of her 18th birthday.  

It is noted that the Court in its January 2011 Memorandum Decision observed that the appellant testified that her daughter, K, suffered from physical and mental disorders that rendered her permanently incapable of self-support at or before the age of 18, and that the appellant contended that a medical examination was necessary to establish her claim.  The Court vacated an earlier Board decision in this matter because the Board had not made a determination as to whether there was any reasonable possibility that providing assistance in the form of a VA examination would aid in substantiating the claim.  The Board subsequently directed the RO to arrange for a VA examination.  Thus, in September 2014, the Veteran's daughter underwent a general medical examination and a psychiatric examination.  The findings of those examinations clearly demonstrate that K does not meet the qualifications to be recognized as an adult helpless child.  

On the VA general medical examination, the examining physician found that K had a normal physical examination and did not have any conditions that impacted her ability to work.  He noted that in an interview conducted in conjunction with the psychiatric examiner, K lived on her own with her two children (aged 2 and 18).  She drove herself and the appellant to the appointment.  She specifically denied medical issues that would impact her ability to work and live by herself, both at present and at the time she was 18 years of age.  She related that she graduated from high school, attended some college, had been employed in many jobs since college, and was not currently working for the sole reason of caring for her 2 year old.  She acknowledged that she had burns on her feet and legs from childhood [which was referenced by the appellant as the abuse that was the cause of her separating from the Veteran] and that such scars did not prevent her from playing sports - volleyball and basketball - during high school.  The examiner concluded that there were no findings of significant disabilities at present or evidence of significant physical disabilities at the time of K's 18th birthday in 1994.  

On the VA psychiatric examination in September 2014, the examining clinical psychologist also related the same history as reported by the other examiner.  She added that K was recently re-enrolled in college classes but was on academic probation due to low grades, and that she planned to go back to school.  K also indicated that she liked to work and had worked up to the time her 2 year old was born in various jobs (retail, restaurants, as a caregiver, and as a teacher's aide).  She left some jobs in order for increased pay but also admitted that she had been terminated due to verbal outbursts when confronted with a trigger (she said certain words or statements reminded her of things and caused anxiety and depression).  In looking back, K described herself as a "mild troubled teenager" with some anxiety and depression.  She also related difficulties she had with her mother and grandmother.  She declared that she was "independent" and that it was difficult for her to hear that she was a "helpless child."  K was not presently in counseling or taking any psychiatric medications.  She said she has never been hospitalized for psychiatric reasons.  Following a mental status examination, the examiner noted there was no psychosis or thought disorder.  The examiner indicated that K has been diagnosed with a mental disorder in the past but that she currently did not have any mental disorder, only a parent-child relational problem.  She did not have any symptoms that were severe enough to interfere with occupational and social functioning or to require continuous medication.  The examiner remarked how K acknowledged the difficulty of her relationship with her mother from childhood to the present.  At one point, K stated her belief that her mother had been manipulating her over the years and she was embarrassed over her actions (e.g., she told K that if she did not come to the appointment, she would be put in jail).  She described a conflictual relationship.  The examiner ultimately found that K was capable of managing her financial affairs, and that there was no evidence to suggest that K was suffering from or has ever suffered from significant psychiatric symptoms that rendered her unable to function independently as an adult.

It is the Board's judgment that both examination reports constitute persuasive evidence that K does not meet the VA definition of "child"; she is not shown to have been permanently incapable of self-support prior to attaining the age of 18.  The examinations assess in particular the current health status of K, which gives no indication that she is incapable of self-support.  Although the examinations did not disclose how K derives income for her and her children's support, she nevertheless lives independently in her own home, takes care of her two children, drives a vehicle, and strives to finish college.  K has also described her childhood, but not in terms of how the appellant has described it (i.e., having such mental and/or physical defects that would render her unable to provide for herself permanently).  Rather, she acknowledges some difficulty particularly in her female family relationships, but rejects the notion that she had disabilities in childhood that resulted in an inability to provide for herself permanently.  From a medical standpoint, the examiners both agreed with her.  

As to the appellant's assertions that K was disabled prior to attaining the age of 18, although she is competent to describe various physical and mental symptoms of K, the determination as to whether K was permanently incapable of self-support by reason of mental or physical defect by age 18, under VA standards, is medical in nature and thus not capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Where, as here, there is a question of a medical diagnosis under VA standards, not capable of lay observation, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, the appellant is not shown to be qualified through education, training, and expertise to diagnose K's childhood impairments, if any, under VA standards.  For this reason, the Board rejects the appellant's statements as competent evidence sufficient to establish whether K was permanently incapacitated during her childhood as a result of illness or disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the reasons set forth above, the Board finds that the weight of the evidence indicates that K did not have a disability so severe as to make her permanently incapable of self-support at or before the age of 18.  The Board concludes that as equipoise is not shown, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the evidence is against the claim for VA benefits from the period beginning February 1, 2004, on the basis of permanent incapacity for self-support of the Veteran's daughter, K, prior to the age of 18, the Board is unable to grant the benefits sought.  



ORDER

The appeal seeking VA benefits for the period beginning February 1, 2004, on the basis of permanent incapacity for self-support of the Veteran's daughter, K, prior to attaining the age of 18 is denied.


REMAND

The RO, in a February 2014 rating decision, granted the appellant's claim for nonservice-connected death pension benefits, effective July 1, 2009.  In a February 2015 statement, the appellant's attorney on behalf of the appellant filed a timely disagreement with the issue of the effective date arising out of the rating decision.

The filing of a notice of disagreement signals the initiation of an appeal in a claim.  See 38 C.F.R. § 20.200.  When there has been adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case (SOC) addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999). The RO has not issued the Veteran a SOC on the issue for which she has filed a notice of disagreement in February 2015.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Furnish the appellant and her representative a SOC on the claim for entitlement to an effective date prior to July 1, 2009, for the grant of nonservice-connected death pension benefits.  In order to perfect an appeal to the Board, the appellant must timely file a substantive appeal after issuance of the SOC.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


